DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2022.
Applicant’s election without traverse of claims 1-9 in the reply filed on 11 August 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6a" and "16a" have both been used to designate the guiding spline. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rotary driving member and screw means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“screw means” is interpreted as a conventional driving mechanism as mentioned in [0042] of the PGPUB
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-9 are further rejected due to their dependency to claim 1. Claim 1 recites the limitation “screw means” in line 6. [0042] of the PGPUB mentions that “screw means” is a conventional driving mechanism. “Driving mechanism” is not sufficient enough structure to define “screw means.” As such, there is no support in the specification that defines “driving mechanism” or “screw means.”  Please note that “a driving mechanism” would itself invoke 112F.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 3, and 5-9 are further rejected due to their dependency to claim 1.
Claim limitation “screw means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “rotation speed difference” in lines 7 and 8-9. It is unclear what a “rotation speed difference” is and it is unclear how the rotary driving member forms a rotation speed difference with the translational driving member. It is unclear if “rotation speed difference” is a ratio between of the rotary driving member and translational driving member. Clarification is requested.
Claim 4 recites “…a sliding slot matching the guiding spline…” in line 3. It is unclear what it means for the slot to match the spline. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibner et al. ‘767 (2015/0126902 – cited by Applicant).
Regarding claim 1, Hibner et al. ‘902 teaches a rotary cutting tool (Abstract), comprising:
an outer blade (Fig. 1 piercing tip 104 and [0044]) having a sampling slot at the front end thereof (Fig. 1 lateral aperture 106 and [0045]);
an inner blade sleeved in the outer blade (Fig. 8C sharp distal edge 112 and [0045]);
a rotary driving member circumferentially transmission engaged with the inner blade and axially slidably engaged with the inner blade (Figs. 1, 8C cutter 110 and [0042]); and
a translational driving member (Fig. 8B translation gear 204 and [0050], [0054]) engaged with the inner blade via a screw means (Fig. 8B plunger lead screw 216 and [0054]), wherein the rotary driving member drives the inner blade to rotate and forms a rotation speed difference with the translational driving member, the inner blade is driven to move axially by the rotation speed difference to implement sampling by the sampling slot ([0042]); and
a rotary sleeve fixedly sleeved on the inner blade (cannula 102 and [0044]);
wherein the translational driving member is a translational driving gear (Fig. 8B translation gear 204 and [0050], [0054]) that is sleeved on the rotary sleeve ([0042]) in a threaded engagement manner with the rotary sleeve (Fig. 8B plunger lead screw 216 and [0054]), the rotary driving member is a rotary driving sleeve that is sleeved on the rotary sleeve in a radial limiting manner (Figs. 1, 8C cutter 110 and [0042]), and the rotary driving sleeve is provided with a rotary transmission gear on an outer circumference thereof (Fig. 8B rotation gear 206 and [0050]).
Regarding claim 2, Hibner et al. ‘902 teaches wherein a rear end surface of the rotary driving sleeve abuts against a front end surface of the translational driving gear to form an axial limiting to the translational driving gear (Fig. 8B shows that cutter 110 abuts against rotation gear 206.), an inner circumference of the rear end of the rotary driving sleeve protrudes radially and inwardly to form a support ring that is sleeved on an external thread on a rear end of the rotary sleeve (Fig. 8B shows plunger lead screw 216 protrudes radially from the cutter 110 and is aligned with fine pitch region 222.).
Regarding claim 3, Hibner et al. ‘902 teaches wherein an outer circumference of the rotary sleeve extends radially and outwardly to form an annular boss (Fig. 8B e-clip 232 and [0052]) that is circumferentially transmission engaged with and axially slidably engaged with an inner circumference of the rotary driving 19sleeve via a spline-slot structure (Fig. 8B pitch region 224 and [0054]).
Regarding claim 4, Hibner et al. ‘902 teaches wherein the inner circumference of the rotary driving sleeve is axially provided with a guiding spline (Fig. 8B fine pitch region 222 and [0054]), an outer circumference of the annular boss is provided with a sliding slot matching the guiding spline (Wall of fine pitch region 222 extends to be around e-clip 232, as seen in Fig. 8B.), a plurality of guiding splines and a plurality of sliding slots are distributed in a circumferential direction (Fig. 8B coarse pitch region 224 and [0054]).
Regarding claim 5, Hibner et al. ‘902 teaches wherein the guiding spline and the sliding slot have a rectangular cross-section (see Fig. 8B).
Regarding claim 6, Hibner et al. ‘902 teaches wherein a side wall of a front end of the inner blade is provided with a vent hole ([0046]; “…second lumen may selectively provide atmospheric air to vent cutter lumen 114), negative pressure is generated at a rear end of the inner blade (Fig. 4 vacuum pump 310 and [0075]), such that air passes through a radial gap between the inner and outer blades, the vent hole, and an inner cavity of the inner blade successively to form an air flow channel ([0079]; “Since vacuum continues to be communicated through lumen (114) of cutter (110) this whole time, the pressure differential acting against the severed tissue sample draws the severed tissue sample proximally through lumen (114) of cutter (110) and into tissue collection chamber (400).”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hibner et al. ‘902 in view of Ohnishi et al. ‘944 (US Pub No. 2011/0105944).
Regarding claim 9, Hibner et al. ‘902 teaches all of the elements of the current invention as mentioned above except for wherein the vent hole is a strip hole provided in a circumferential direction, the strip hole is a vent ring extending in the circumferential direction, or a plurality of the strip holes are uniformly distributed in the circumferential direction to form a vent ring, and at least one vent ring is disposed in an axial direction.
Ohnishi et al. ‘944 teaches a tissue holding body 31 that has a row of multiple air vent hole portions 33 formed along an outer circumference on a proximal side (Fig. 13 and [0071]).
It is noted that the singular vent hole of Hibner et al. ‘902 has the same function as the multiple air vent hole portions of Ohnishi et a. ‘944.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the strip hole of Ohnishi et al. ‘994 for the vent hole of Hibner et al. ‘902 as it would be substituting one known element for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shabaz et al. ‘672 (US Pub No. 2008/0058672) teaches a distal point (Figs. 10-16) that is of similar configuration of the puncture head as mentioned in claim 7 of the current application except for the rear end of the step that forms a slope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791